               Case 2:20-cr-00086-RAJ Document 102 Filed 12/22/20 Page 1 of 4




1                                                      THE HONORABLE RICHARD A. JONES
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
9    UNITED STATES OF AMERICA,                          No. CR-20-0086-RAJ
10                           Plaintiff,
         v.
11
                                                        ORDER ON MOTION FOR
12   JUSTIN ERIN CRITCHELL,                             RECONSIDERATION OF ORDER
13                                                      DENYING MOTION TO REOPEN
                             Defendant.                 BOND
14
15
16
17
18                                        I.         INTRODUCTION
19            This matter comes before the Court on Defendant Justin Critchell’s (“Mr.
20   Critchell”) Emergency Motion for Reconsideration of the Court’s Oral Order Denying
21   Defendant’s Motion to Reopen Bond. Dkt. # 96. Having considered the motion, the
22   Government’s response, Dkt. # 98, Mr. Critchell’s reply, Dkt. # 99, and supplement, Dkt.
23   # 101, the Court DENIES the motion.
24                                             II.    DISCUSSION
25            Motions for Reconsideration are usually disfavored and will be granted only upon
26   “a showing of manifest error in the prior ruling or a showing of new facts or legal
27   authority which could not have been brought to [the Court’s] attention earlier with
28   ORDER – 1
                Case 2:20-cr-00086-RAJ Document 102 Filed 12/22/20 Page 2 of 4




1    reasonable diligence.” Local Rules W.D. Wash. LCR 7(h)(1). Mr. Critchell claims that
2    the motion is warranted based on new facts that he could not have brought to the Court’s
3    attention when he filed the motion to reopen bond. He also raises legal arguments that
4    the Court has already rejected. The Court will consider the new facts raised by Mr.
5    Critchell and the Government, but it will not reconsider arguments it has already
6    addressed in its prior orders.
7             A. New Facts Raised
8             In his emergency motion filed on December 8, 2020, Mr. Critchell indicates that
9    new positive cases of COVID-19 were discovered at the Federal Detention Center
10   (“FDC”) including within Mr. Critchell’s housing unit. Id. Mr. Critchell also that notes
11   that his medical records, disclosed by the Government prior to the show cause hearing
12   but without sufficient time for Mr. Critchell’s counsel to review them in their entirety,
13   reveal that he suffers from hypertension and obesity and is, therefore, particularly
14   vulnerable to “contracting the virus, being hospitalized, and dying from it.” Id. at 3.
15   Finally, Mr. Critchell notes that his recent discovery that pretrial services did not agree to
16   release him to the halfway house or residential reentry center pending trial due to cost
17   concerns violates 18 U.S.C. § 3154(4) and raises constitutional concerns. Id. at 7.
18            In its response filed on December 15, 2020, the Government reported that Mr.
19   Critchell had tested positive after he filed his motion for reconsideration. Dkt. # 98 at 3-
20   4. The Government indicated that he remains asymptomatic and is currently housed in
21   isolation to minimize the spread of the virus. Id at 4. The Government also noted an
22   increase in the number of FDC inmates and employees who have tested positive for the
23   virus. Id. The Court notes that the most recently available information at the time of this
24   Order indicates that 133 inmates and 8 staff have tested positive at the FDC and that there
25   have been 48 recoveries in total and no deaths. 1
26            In Mr. Critchell’s reply, he proffers new information for the Court’s consideration.
27   1
         https://www.bop.gov/coronavirus/index.jsp
28   ORDER – 2
              Case 2:20-cr-00086-RAJ Document 102 Filed 12/22/20 Page 3 of 4




1    On December 17, 2020, Mr. Critchell’s counsel learned through an email from FDC staff
2    that counsel would not be able to schedule an appointment with Mr. Critchell until
3    January 4, 2021 because of “unforeseen circumstances.” Dkt. # 99 at 6. Defense
4    Counsel later notified the Court that the legal office for the FDC noted that Mr. Critchell
5    “will be available for legal calls the week of December 28.” Dkt. # 101 at 1. Because
6    Mr. Critchell may be denied access to counsel until January 4, 2021, he argues that the
7    Court should dismiss the Indictment without prejudice under the Court’s inherent
8    supervisory powers. Id. If the Court chooses not to dismiss the Indictment, Mr. Critchell
9    requests “immediate and temporary release to the halfway house or the residential reentry
10   center . . . so that [he] may be afforded a reasonable opportunity to communicate with his
11   counsel to prepare for his trial on February 8, 2021.” Id. at 7. Additionally, Mr. Critchell
12   requests an evidentiary hearing to resolve material disputes, such as his weight and
13   whether the FDC is equipped to provide medical treatment, if the Court denies his motion
14   for reconsideration. Id. at 1, 6. The Court will address these facts in turn.
15          B. Spread of COVID-19 at the FDC
16          The increase of coronavirus cases in the FDC is, unfortunately, not unique to the
17   institution; it is happening in King County and across the country. See Dkt. # 97 at 2
18   (order continuing trial date). Regardless, Mr. Critchell’s concern over the escalating risk
19   of contracting coronavirus has become moot because he has now tested positive. With
20   respect to the FDC’s ability to care for Mr. Critchell, he provides no evidence to show
21   that the FDC is “not equipped to provide medical treatment.” Dkt. # 99 at 6. Further
22   mooting his concern is the fact that Mr. Critchell is an asymptomatic 39-year-old,
23   seemingly removing him from the highest-risk category. Indeed, this fact diminishes the
24   alleged urgency to be released because Mr. Critchell is now at a significantly lower risk
25   of contracting the virus again. The Court finds that these facts do not warrant
26   reconsideration of its order.
27          C. Constitutional Concerns over Cost Consideration of Alternative Detention
28   ORDER – 3
             Case 2:20-cr-00086-RAJ Document 102 Filed 12/22/20 Page 4 of 4




1           Mr. Critchell claims that pretrial services violated 18 U.S.C. § 3154(4) and
2    potentially the Constitution by refusing to release him to the halfway house or a
3    residential reentry center pending trial due to financial concerns. Id. at 7. This argument
4    is unavailing. The Court’s decision was not based on the cost of detention in alternative
5    facilities. Over and again, the Court has underscored that Mr. Critchell’s continual
6    detention is based on his risk of non-appearance and his history of violence and criminal
7    activity. These are the key—and only—determinants in maintaining his detention at the
8    FDC. The Court finds that the question of a financial obstacle to alternative custody is
9    irrelevant and does not warrant reconsideration of its prior decision.
10          D. Denial of Access to Counsel
11          Finally, the only new fact that remains is the suspension of Mr. Critchell’s contact
12   with his counsel. The Court finds that the suspension of access to counsel for one to two
13   weeks is insufficient to hamper pre-trial preparation and warrant dismissal of the
14   Indictment and temporary release. Indeed, trial was continued only ten days before it was
15   scheduled to begin, and trial preparation should have been well underway. Even if
16   defense counsel is unable to contact Mr. Critchell until January 4, 2021, they would still
17   have over a month to prepare for the February 8, 2021 trial date. The Court does not find
18   this new fact compelling enough to warrant reconsideration.
19                                     III.   CONCLUSION
20          The Court finds that the new facts presented by the parties are insufficient to
21   warrant reversal of the Court’s prior decision on bond. For the above reasons, the Court
22   DENIES the Motion for Reconsideration of Order Denying Motion to Reopen Bond.
23   Dkt. # 96.
24          DATED this 22nd day of December, 2020.
25
26
                                                      A
                                                      The Honorable Richard A. Jones
27
                                                      United States District Judge
28   ORDER – 4
